Mr. Presiding Justice Waterman delivered the opinion of the Court. In Daggitt v. Mary Mensch et al., 41 Ill. App. 403, affirmed in 141 Ill. 395, it is held that upon such a bond as this the obligors are liable only in the event that the “ judgment from which the appeal was taken should be affirmed or the appeal dismissed.” The bond in the present case may be differently punctuated from that passed upon in Daggitt v. Mensch, supra, but punctuation, while it may shed light upon, is never allowed to overrule the plain meaning of the words of a contract. Osborn v. Farwell, 87 Ill. 89. The judgment of the Circuit Court is affirmed.